                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     HUNTINGTON DIVISION


JASON NICHOLS,

                                Plaintiff,

v.                                                     CIVIL ACTION NO. 3:18-0266

COUNTY COMMISSION OF CABELL
COUNTY, a public corporation,
BETH THOMPSON, in her official capacity
and individually, and
PHYLISS SMITH, in her official capacity
and individually.

                                Defendants.


                            MEMORANDUM OPINION AND ORDER

          After granting Plaintiff’s Counsel’s Motion to Withdraw, the Court stayed the instant case

for thirty days to allow Plaintiff to find new counsel or proceed pro se. See Order, ECF No. 84.

The Court directed Plaintiff to file a statement of intent to proceed pro se or have counsel enter an

appearance by January 25, 2019. See id. As the Plaintiff has failed to respond to the Court’s Order,

the issue now before the Court is whether Plaintiff has failed to prosecute his civil action. For the

following reasons, the Court finds that Plaintiff has failed to prosecute this case and therefore

DISMISSES the case without prejudice.

     I.      Background

          Plaintiff, by counsel, filed a complaint with this Court on February 6, 2018, seeking relief

from Defendants Cabell County, Phyllis Smith, and Beth Thompson. Compl., at 1. In his

complaint, Plaintiff alleges the same three claims against all Defendants: (1) violation of 42 U.S.C.
§1983; (2) unlawful retaliation in violation of the West Virginia Whistle-blower Law; and (3) a

West Virginia common law claim for unlawful retaliatory discharge in violation of substantial

public policy, also known as a Harless claim. Id. at 6, 8, 10, 12.

         The Court issued a scheduling order in the case, setting trial for May 21, 2019. See

Scheduling Order, ECF No. 22. On December 6, 2018, Plaintiff’s counsel moved to withdraw

from the case, citing Plaintiff’s failure to respond to counsel’s repeated attempts to communicate

with him regarding discovery and deadlines in this case. See Mot. to Withdraw as Counsel, ECF

No. 82. The Court directed Plaintiff to respond within two weeks as to whether he consented or

objected to his counsel’s withdrawal. See Order, ECF No. 83. Plaintiff failed to respond to the

Court’s Order, so the Court granted counsel’s motion to withdraw. See Order, ECF No. 84. In that

Order, the Court directed Plaintiff to file a pro se statement of intent to proceed or to have new

counsel file an appearance with the Court by January 25, 2019. Id. This date has passed without

response.

   II.      Discussion

         Federal Rule of Civil Procedure 41(b) states that “[i]f the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.” Fed. R. Civ. P. 41(b). This rule solidifies the principle “that courts must have the

authority to control litigation before them.” Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989).

Although the rule does not explicitly provide the power for a court to dismiss a case sua sponte,

district courts have the inherent authority to dismiss a case for failure to prosecute without waiting

for a defendant’s motion. See Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962) (“Neither the

permissive language of the Rule—which merely authorizes a motion by the defendant—nor its

policy requires us to conclude that it was the purpose of the Rule to abrogate the power of courts,



                                                  -2-
acting on their own initiative, to clear their calendars of cases that have remained dormant because

of the inaction or dilatoriness of the parties seeking relief.”).

        When considering whether to dismiss a case for failure to prosecute, the court should

consider the following four factors: “(1) the plaintiff’s degree of personal responsibility; (2) the

amount of prejudice caused the defendant; (3) the presence of a drawn out history of deliberately

proceeding in a dilatory fashion; and (4) the effectiveness of sanctions less drastic than dismissal.”

Hillig v. C.I.R., 916 F.2d 171, 174 (4th Cir. 1990). These factors, along with the specific factual

circumstances of the case, assist the court in determining whether dismissal is appropriate.

Ballard, 882 F.2d at 95–96. If a party “has ignored an express warning that noncompliance with a

court order will result in dismissal, the district court should dismiss the case.” Bey ex rel. Graves

v. Virginia, 546 F. App’x 228, 229 (4th Cir. 2013) (citing Ballard, 882 F.2d at 95–96).

        In the Court’s last Order, the Court directed Plaintiff to file a statement of intent to proceed

pro se or have an attorney file an appearance with the Court. See Order, ECF No. 84. The Court

warned that if Plaintiff failed to take action Defendants could move for appropriate relief. Id.

Although the Order did not directly state that the appropriate relief would be dismissal, the Court

finds that this warning satisfactorily cautioned Plaintiff that noncompliance would result in

unfavorable consequences. The Fourth Circuit’s four-factor test further supports the Court’s

finding that Plaintiff failed to prosecute.

        The first factor determines whether Plaintiff is personally responsible for the

noncompliance. Dismissing a case is an inappropriate remedy if the blame falls to a party’s

counsel, rather than to the party itself. See Hillig, 916 F.2d at 174. However, in this case, the Court

has no other evidence to suggest that the blame falls on anyone but Plaintiff. Plaintiff’s counsel

had struggled to communicate with Plaintiff, resulting in the motion to withdraw as counsel. The



                                                  -3-
Court has issued two separate orders requiring Plaintiff to individually respond, but Plaintiff failed

to report to the Court. Without other evidence indicating that Plaintiff is blameless in the

noncompliance, the Court must conclude that Plaintiff is personally responsible.

       The second factor considers the prejudice to the defendant. Here, the parties progressed

through discovery until communications with Plaintiff broke down. As a result, Plaintiff has failed

to appear for his scheduled deposition on two separate occasions. See Mot. to Withdraw as

Counsel, at 2. If Plaintiff were allowed to continue to ignore court orders, Defendants would

continue to be prejudiced during discovery and preparation for trial. Thus, Plaintiff’s complete

lack of communication with the Court and his prior counsel has caused prejudice to Defendants.

       The third factor looks to the history of noncompliance in the case. Here, the Court issued

two orders directed specifically towards Plaintiff. The Court included a reference to Plaintiff’s last

known address in the orders to ensure proper delivery. The Court issued its first order on December

7, 2018, but has not received any communications, in any form, from Plaintiff. Although there is

no evidence in the record that such conduct is deliberate in nature, the complete lack of response

weighs against Plaintiff.

       The last factor focuses on other remedies other than dismissal. The Court could issue other

orders to sanction Plaintiff, but the Court does not find that these remedies would be sufficient.

Monetary sanctions and discovery penalties will not force Plaintiff to respond to the Court’s orders

and prosecute this case in a timely fashion. The Court has given Plaintiff two chances to

communicate directly to the Court, and Plaintiff chose to ignore these directives. Considering the

four factors and the failure to respond directly to court orders, the Court finds that the case shall

be DISMISSED for failure to prosecute pursuant to Rule 41(b). The Court raised the failure to




                                                 -4-
prosecute issue sua sponte and has no evidence that Plaintiff acted deliberately or in bad faith, so

the Court dismisses the action without prejudice.

    III.      Conclusion

           Accordingly, the Court finds that Plaintiff has failed to prosecute the case. Pursuant to

Federal Rule 41(b), the Court DISMISSES the action from the docket without prejudice.

           The Court DIRECTS the Clerk to send a copy of this Order to counsel of record, Plaintiff

at his last known address, 6226 Gary Drive, Huntington, W.V. 25705, and any unrepresented

parties.


                                                ENTER:        January 30, 2019




                                                ROBERT C. CHAMBERS
                                                UNITED STATES DISTRICT JUDGE




                                                  -5-
